905 A.2d 384 (2006)
394 Md. 302
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
Dorsey EVANS, Jr., Respondent.
Misc. Docket AG No. 14, September Term, 2006.
Court of Appeals of Maryland.
August 10, 2006.

ORDER
Upon consideration of the Joint Response to Show Cause Order and Petition to suspend Respondent by consent, it is this 10th day of August 2006,
*385 ORDERED, by the Court of Appeals of Maryland, that Dorsey Evans, Jr. be, and he is hereby, suspended from the practice of law for a period of ninety (90) days, his reinstatement conditioned upon his completion of six (6) hours of continuing legal education courses in the areas of probate law and legal ethics and said courses to be approved by Bar Counsel whose approval shall not be unreasonably withheld, and it is further,
ORDERED, that the Clerk of this Court shall strike the name Dorsey Evans, Jr. from the register of attorneys and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in the State.